Exhibit 10.3

 

Execution Version

 

COMMITMENT INCREASE SUPPLEMENT

 

SUPPLEMENT, dated as of July 31, 2019, to the Second Amended and Restated Credit
Agreement, dated as of May 5, 2014, as amended by the First Amendment dated as
of June 1, 2015, by the Second Amendment dated as of the May 27, 2016, by the
Third Amendment and Extension Agreement dated as of May 2, 2017, by the Fourth
Amendment and Extension Agreement dated as of May 2, 2018, by the Fifth
Amendment and Extension Agreement dated as of May 3, 2019 and as further
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”) among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.1(d) thereof that any Lender
may increase its Commitment under the Credit Agreement with the consent of the
Borrower and the Administrative Agent by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to increase its Commitment under the Credit
Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.  The undersigned agrees that, on the date this Supplement is accepted by the
Borrower and the Administrative Agent (or on such other date as may be agreed
upon among the undersigned, the Borrower and the Administrative Agent), its
Commitment shall be increased by $58,000,000 from $10,000,000 to $68,000,000.

 

2.  The undersigned hereby confirms and agrees that the Termination Date in
respect of its Commitment is May 5, 2023.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

[Remainder of page left blank intentionally.]

 

 








 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

 

 

 

 

CIT BANK, N.A.

 

 

 

 

 

By:

/s/ Jean-Pierre Knight

 

 

Name: Jean-Pierre Knight

 

 

Title: Managing Director

 





[Signature Page to CIT Bank Commitment Increase Supplement]




 

 

 

 

Accepted and agreed to as of

 

the date first written above:

 

 

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

By:

/s/ Gregory B. Willis

 

 

Name: Gregory B. Willis

 

 

Title: Executive Vice President and Chief Financial Officer

 

 





[Signature Page to CIT Bank Commitment Increase Supplement]




 

 

 

 

Accepted and agreed to as of

 

the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

By:

/s/ Cristina Caviness

 

 

Name: Cristina Caviness

 

 

Title: Vice President

 

 

[Signature Page to CIT Bank Commitment Increase Supplement]

